NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DUANE E. ARMSTRONG, DOC #541371, )
                                 )
          Appellant,             )
                                 )
v.                               )                  Case No. 2D18-1544
                                 )
STATE OF FLORIDA,                )
                                 )
          Appellee.              )
                                 )

Opinion filed January 30, 2019

Appeal from the Circuit Court for
Hillsborough County; Barbara Twine
Thomas, Judge.

Duane E. Armstrong, pro se.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Peter Koclanes, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and LUCAS, JJ., Concur.